Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a non-final office action on the merits. Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without more.

Claims 1, 11 and are directed to a system and method respectively for “generating token based loans” Here the claims are directed to generating loans which are financial transactions. Which is grouped under organizing human activity which is considered to be a financial economic practice, ie Prong 1, step 2A.  (see 2019 Revised Patent Subject Matter Eligibility Guidance)

Claim 11, (1 similarly), recites the following abstract elements,
“A method for generating token based loans in a block-chain supported … , the method comprising: receiving a loan request from a first … participant, the loan request including an amount of fiat-currency; determining a number of tokens that correspond to the amount of fiat-currency, the determination  

The technical element include “networks”

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “network participant” , “network”

Represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate)  the acts of using a process to facilitate a fiat to token type transaction.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of creating fiat loans using token type currency, using generic network technology (e.g. network). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claims 1,11 are not patent eligible, claims 2-10,12-20 are rejected by virtue of dependency on claims 1, or 11. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

112(a) lack of algorithm- 6, 16 and dependents 8,18,9,19,10,20 are directed to “threshold”. However, while the 0008 of these spec gives some examples of threshold, ie “is equivalent to the term of the loan product”, “is greater than the term”, “is less than the term”.  The examiner can determine that the threshold is related to the term of the loan but, cannot determine the algorithm or what controls said threshold. Applicant should clarify the threshold within the support. 
1,3,5,6,7, 11,13,15,16,17, are directed to quasi floating rate, however, while applicant provides some detail as to what might occur, for example “may become negative rate” may “change during a term of the loan” and/or may have a formula or scale, the applicant does not provide an algorithm or even a specific definition for quasi floating rate. Thus the examiner will presume “floating rate” or “variable rate”. 

While applicant has clarified that quasi floating rate is required, the applicant provides many “may’s” to describe it. For example 0104 provides the best example and it appears that the interest rate is 5% for borrowed tokens exchanged within the first year, 4% within the second year, 3% within the third year, 2% within the fourth year and 1% within the fifth year. Thus the loan is effectively variable rate. “floating” in the examiner mind would be variable based on a benchmark.  Applicant should clarify the algorithm or process to distinguish quasi floating from “variable”.



Claim Rejections - 35 USC § 103
Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over
US Patent Publication 2019/0228409 to Madisetti in view of US Patent Publication 
2020/0327609 to Dubrofsky 

As per claim 11,1 Madisetti discloses;  A method for generating token based loans in a blockchain supported network, the method comprising: receiving a loan request from a first network participant, the loan request including an amount of fiat-currency; 4Application No. 16/820,661Docket No.: 60KN-305426-US Madisetti(0099,0100)
determining a number of tokens that correspond to the amount of fiat-currency, Madisetti (0018)
 the determination based on a pre-determined exchange rate of fiat currency to tokens; Madisetti (0018,0112) offering one or more loan products to the first network participant based on the loan request,  Madisetti(0079 offer a loan, only one is required)
Madisetti(or only requires one 0079
receiving an indication of selection and acceptance of the terms of one of the one or more loan products by the network participant; Madsetti(0025)
transferring the determined number of tokens to the first network participant in accordance with the one or more loan products associated with the received indication, without transferring the fiat currency corresponding to the amount of fiat-currency to the first network participant.
Madisetti(098-099) Madisetti does not explicitly disclose what Dubrosky teaches,
the one or more loan products including loan terms comprising a quasi-floating interest rate associated with the number of tokens, wherein the quasi-floating interest rate is an interest rate applicable to one or more of the number of tokens based on an amount of time elapsed between a time the tokens are transferred to the first network participant and the time that the tokens exchanged for fiat currency by either the first network participant or a direct or indirect payee of the first network participant;
Here as discussed in the 112(a) rejection, the “quasi-floating” rate is a variable rate, Dubrosky teaches in 0094 a stability fee plus savings rate that fluctuates over time, and or predetermined rates, see also 0096, and 0098 where various fixed and floating and variable rates are discussed. In 0099 continuous forward rates may also be utilized. Thus, unless applicant claims a specific definition for quasi floating, the teachings of Dubrosky could also be considered floating or variable.
The motivation for the combination is that Ethereum block chain may be utilized for lending type situations. (0003-4)

As per claims 2, 12 Madisetti discloses; The system of claim 1, wherein the one or more memory devices store instructions that, when executed by the one or more processors, further cause the system to perform operations of: exchanging, in response to a request from a holder of one or more of the number of tokens, an amount of fiat currency for an amount of the one or more of the number of tokens at the predetermined exchange rate.   Madisetti(0100,0112)

As per claim 3,13 Madisetti discloses; The system of claim 2, wherein the one or more memory devices store instructions that, when executed by the one or more processors, further cause the system to perform operations of: determining the date of the exchange; Madisetti (0100)
determining the date upon which a token of the number of tokens was transferred to the first network participant pursuant to the one or more loan products associated with the received indication determining the quasi-floating interest rate applicable to the exchanged tokens Madisetti (0100) based on the amount of time elapsed between the date of the exchange and the date upon which a token of the number of tokens was transferred to the first network participant.  Madisetti(0027)

As per claims 4, 14, Madisetti discloses; a block chain based loan market. (0100) with various rate choices. (0100) Dubrofsky teaches, a variable rate loan (0005, 0096)
The motivation for the combination is that electronic transactions allow for flexible arrangements for interest. (0002-3)

As per claims 5,15 Madisetti discloses;
Loans that may be interchangeable with fiat. (0100)
However, Madisetti does not explicitly disclose a quasi-floating rate which changes with time, in this case decreases. Dubrofsky teaches, a variable rate loan (0005, 0096)
The motivation for the combination is that electronic transactions allow for flexible arrangements for interest. (0002-3)

As per claims 3, 13 Madisetti discloses a loan market (0100)
Dubrosky teaches; a variable rate loan.
(0205). The motivation for the combination is that programmable blockchain contracts may be programmed in various ways, thus to incorporate positive or negative rates of interest into a transaction. (0003-4)

As per claims 6,16 Madisetti discloses  fiat currency/e-currency interchange  with loans. However, Madisetti does not explicitly disclose negative rates, though “if” might not occur” Dubrofsky teaches a variable rate contract or loan 0096 and the general concept of negative rates (0205). The motivation for the combination is that programmable blockchain contracts may be programmed in various ways, thus to incorporate positive or negative rates of interest into a transaction. (0003-4)

As per claims 7,17. Madisetti discloses interest rates that may change. (0100) However, Dubrosky teaches a variable interest rate  (0096) The motivation for the combination is the same as that for claims 6, 16.

As per claims 8,18 Madisetti discloses; The system of claim 6, wherein the threshold is equivalent to the term of the one or more loan products associated with the received indication.  
(0100) 

As per claims 9,19 Madisetti discloses; The system of claim 6, wherein the threshold is greater than the term of the one or more loan products associated with the received indication.
(0100) 

As per claims 10,20 Madisetti discloses; The system of claim 6, wherein the threshold is less than the term of the one or more loan products associated with the received indication.  
Madisetti (0095)
Response to Arguments
Applicant filed an amendment on 12/1/21. Claims: 1-20 are pending, Claims: 1, 3, 4, 8, 9, 10, 11, 13, 14, 18, 19, 20 are amended. After careful consideration of applicant arguments and amendments are moot in view of new grounds of rejection. This action is a Final Rejection.

Claim Rejection - 35 U.S.C.  112(a) 
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as allegedly failing to comply with the enablement requirement. Applicant respectfully traversees the rejections. 

First, claims 6, 8, 9, 10, 16,18, 19, 20 are rejected as allegedly lacking enabling support on account of the term "threshold" as used in these claims. 

The Office Action claims that the Examiner "cannot determine the algorithm or what controls said threshold." 

Applicant submits that the claims are not limited by a specific "algorithm" being used or by "what controls said threshold." Even if they did, the specification absolutely does provide enabling support because the discussion surrounding such "predetermined threshold" alone is sufficient to "enable any person skilled in the art...to make and use" the invention, including with reference to the "predetermined threshold." 

Support may be found in the as-filed specification in at least 110008, 0122. To a person of ordinary skill in the art reviewing the present application, a threshold could be predetermined, set, or controlled in any well-known manner (e.g., set in accordance with an algorithm, set manually by an operator, set in accordance with a rule, or in any other fashion well-known in the art). 

Applicant suggests to Examiner that this patent application is not directed toward novel "algorithm[s]" or "control[s]" for "predetermin[ing]" "thresholds" that warrants further enabling disclosure, but rather this application simply utilizes the well-known concept of predetermined thresholds more generally (including those that are set or controlled in commonly known manners) to delineate other limitations. 

Here, the examiner re-read the specification and claims and finds that the pre-determined thresholds can be exceeded, can be greater than the term of the loan product, or less than the term of the loan product. 

However, while applicant clearly defines what the threshold might be, they do not define how to determine or set the threshold. Since the threshold can be one of 3 different levels that appear arbitrary, how is one of ordinary skill in the art able to determine what an appropriate threshold should be? The examiner is not persuaded here.

Second, claims 1, 3, 5, 6, 7, 11, 13, 15, 16 and 17 are rejected as allegedly lacking enabling support for the term "quasi-floating interest rate" as used in these claims. 

Office Action, 6. The Office Action asserts the Specification "does not provide an algorithm or even a specific definition for quasi floating rate." Office Action, 6. 

The term "quasi-floating interest rate" is sufficiently defined in the claims themselves, and additional supporting description is provided in at least 0103, as well as in 11 0005, 0007, 0008, and 0009 of the as-filed Specification. 

Moreover, an express example of a "quasi-floating interest rate" is provided within 0104 of the as- filed Specification. To a person of ordinary skill in the art, the specification "enable[s] any person skilled in the art to ... to make and use" the invention, including with reference to the term "quasi- floating interest rate." Accordingly, the rejection is traversed. 

The Office Action further alleges that the use of "or" in the phrase "one or more of a fixed and/or a quasi-floating interest rate" of the independent claims yields a result
where one type of interest rate may not be required, but may be later assumed for certain claims. 

Without acknowledging the propriety of Examiner's rejection, Applicant has amended independent claims 1 and 11 to remove the "one or more of a fixed and/or" language from the foregoing phrase, thereby leaving only the "quasi floating interest rate" term and excluding "fixed." Accordingly, Applicant respectfully requests that the rejection be withdrawn and the claims be passed to allowance. 

Here, the examiner agrees that applicant has “fixed” the and/or and clarity regarding the interest rate. However, at best read “quasi-floating” is some form of variable interest rate. The examiner can see that but, “quasi floating” appears to be a term of applicant that does not contain any special algorithm or way to determine what it is. The best read is “variable rate”.


Claim Rejection - 35 U.S.C. §§ 112(b) – moot in view of amendment.

Claim Rejection - 35 U.S.C. §§ 103 

Claims 1-20 are rejected under 35 U.S.C. 103 as allegedly being unpatentable over US Patent Publication 2019/0228409 to Madisetti in view of US Patent Publication 2020/0327609 to Dubrofsky. Applicant respectfully traverses the rejections. 

It is beyond dispute that to support such rejections, the burden is on the Examiner to 
establish that the claimed subject matter is prima facie obvious. See MPEP §§ 2141, 2142. But here, such a prima facie case of obviousness is absent, and Applicant respectfully traverses these rejections at least on that basis. In particular, as explained by way of example below, the Office Action fails to make a sufficient showing that the cited prior art discloses each and every limitation of the claims, either in original form or as amended. 

For example, the Office Action does not identify anywhere in the cited prior art that 
discloses a "quasi-floating interest rate" that is "based on an amount of time elapsed between a time the tokens are transferred to the first network participant and the time that ... (iii) the tokens exchanged for fiat currency by either the first network participant or a direct or indirect payee of the first network participant." See Office Action, passim. 

The Office Action alleges that items (i), (ii), and (iii) are alternatives because of the use of "or" in the claim, and thereby asserts that its alleged identification in Madisetti of items (i) and (ii) (which Applicant submits do not actually show what Examiner cites them to show) is sufficient to render the claims obvious. Without acknowledging the propriety of Examiner's rejection or analysis, and solely in an effort to expedite prosecution, Applicant has amended independent claims 1 and 11 to remove (i) and (ii) from the definition of the "quasi-floating interest rate," thereby only requiring item (iii) which the Office Action makes no attempt to show in (and which is clearly missing from) the cited prior art. 

Here the examiner is not fully persuaded that “quasi-floating” is supported and further if it is, the interpretation is “variable”. In view of amendment Dubrosky is asserted slightly different 
But generally describes a variable or quasi floating type rate. Thus applicant may not be persuasive. However, if applicant claims a specific rendition of “quasi floating”, this might be persuasive if it is limited to one specific type of situation that is clearly bounded.

Dependent claims are argued by virtue of dependency.



Claim Rejection - 35 U.S.C. 101 

Here applicant argues that the instant concept of amended claims 1,11 are not abstract because they include elements such as tokens and network participant.

However, while the terms “network”, “network participant”  and “blockchain supported” in the preamble which is generally of limited patentable weight, the examiner does not see a clear tie to a computer aside from the inferential concept that this type of invention might be technical. For example adding computer, network, interface, display and other computing elements would be more persuasive here. Token and network participant broadly thus could be directed to non-computer aspects as well. Thus applicant is not persuasive re; improvement to technology without the technology recited.

Further practical application would tend to be implicit in overcoming the art and having a technical, practical application.  Applicant should consider further limitations in the claim elements to recite the technical improvement. For example applicant background indicates that the blockchain aspect would be useful in banking but-for the privacy aspect. Thus focusing on the privacy aspect technology may be persuasive. Likewise in 0139 of applicant specification some direct clearing concepts are discloses. Perhaps some of these may be practical when combined with technical aspects. 

Application No. 16/820,661 Docket No.: 60KN-305426-US 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

"Monetary stabilization in Cryptocurrencies" IEEE (Year: 2019)
"On the Normaility of Negative Interest Rates" (Year: 2018)
US Patent Publication 2013/024233 to Hakim re: variable rate virtual currency.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698